DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action acknowledges the applicant’s amendment filed on 4/25/2022. Claims 1-9 are pending in the application. Claims 4-5 and 7-8 are withdrawn from consideration.
The text of those sections of Title 35, U.S. code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claims 1-3, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over HSUEH et al. US 2018/0210349 A1 previously cited in view of Nameki US 2009/0206558 A1 both previously presented.
With regards to claim 1, HSUEH (Fig. 1 and 3) discloses a reticle pod with a spoiler structure, comprising: a body 21 which a reticle allocation area 211 is centrally disposed at (Fig. 1); and a cover 22 for covering the body, wherein a peripheral area of the cover and a peripheral area of the body are fitted together by a protruding portion 223 and a dented portion (shown in Fig. 3 and 5), and the spoiler structure surrounding the reticle allocation area is jointly formed by the dented portion and the protruding portion, wherein the spoiler structure comprises a spoiler passage disposed between the dented portion and the protruding portion, the body has at least one sidewall corresponding in position to the spoiler passage.
HSUEH discloses a spoiler passage formed by a side wall but it does not specifically disclose the sidewall is at an acute angle of less than 90 degree and sloping at an inward incline slope to form a particle-collecting space.
However, Nameki (Fig. 2 and Fig. 3) teaches that it was known in the art to have a chamber (pod) comprising a body (1 with dented portion 12) and a cover (structure 2 with protrusion 3) for covering the body with a spoiler passage formed by a side wall and the sidewall is at an acute angle of less than 90 degree and sloping at an inward incline slope to form a particle-collecting space (Fig. 3).
The inventions of HSUEH and Nameki are both drawn to the field of containers that are capable of holding sensitive and fragile articles. Each container includes a body with a dented portion and cover with a protruding portion and a spoiler passage between them. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the spoiler passage in Nameki by providing the sidewall is at an acute angle of less than 90 degree and sloping at an inward incline slope to form a particle-collecting space as taught by Nameki for the purposes of allowing the protruding portion to properly fit into the detent portion to seal the pod (chamber). (Para. 0022-0024)
 
With regards to claim 2, Nameki further teaches the dented portion 12 is disposed at the body 1, the protruding portion 3 is disposed at the cover 2, the dented portion is flanked by a sidewall from one side. (Fig. 3)
				
With regards to claim 3, Nameki further teaches the dented portion 12 is flanked by the sidewall from two sides. (Fig. 3)

With regards to claim 6, HSUEH discloses the protruding portion 223 has a rectangular cross section. (Fig. 3)

With regards to claim 9, HSUEH and Nameki both disclose the sidewall has a fillet. (Fig. 5; HSUEH / Fig. 3; Nameki)

Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive. The Applicant argues the reference Hsueh does not disclose “spoiler structure comprises a spoiler passage disposed between the dented portion and the protruding portion” because “the particles in the trench 212 are raised by the airflow, they will be blocked by the side wall that connects to the carrying surface”, the Examiner respectfully disagrees. Hsueh discloses a dented portion and a protruding portion and a passage between the two portions, as shown in Fig.3. Hsueh does disclose a passage between the dented portion and the protruding portion, the claim does not recite a limitation regarding the passage extending into a carrying surface.
The Applicant argues the teaching reference Nameki does not disclose a “sidewall sloping at an inward incline slope to form a particle-collecting space” but rather a “dovetail groove”. Although, the structure is called a dovetail in Nameki, it still comprises the recited limitation of having a sidewall sloping at an inward incline slope to form a particle-collecting space, as shown in the present invention. The Applicant also argues Nameki does not include a spoiler structure comprising a spoiler passage disposed between the dented portion and the protruding portion, again the Examiner respectfully disagrees. Nameki clearly shows a passage between the dented and protruding portions, for example in Fig. 6(A). As stated above, the claim does not recite a limitation regarding the passage extending into a carrying surface.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924. The examiner can normally be reached 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        

/JENINE PAGAN/Examiner, Art Unit 3736